EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Davidson on 5/23/2022.
The application has been amended as follows: 
In claim 34, replace “claim 32” with “claim 33”.
REASONS FOR ALLOWANCE
Claims 1-26, 31-35 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a waterborne dispersion comprising a block copolymer-polymer composition comprised of an amphiphilic block copolymer, a polymer, where the amphiphilic block copolymer is present in an amount of 1-30 wt% and the composition ahs an acid value of 1-35 mg KOH/g and the amphiphilic block copolymer has a Tg of 10-250˚C and the polymer comprises at least 20 wt% of a polymer fraction with a Tg of 10-100˚C.
Claims 2-26, 31-35depend from claim 1 and therefore contain the limitations of claim 1.
The present claims are allowable over the closest prior art, namely Queval (US 2004/0071871), Schmidt (US 2008/0058475), and Schellekins (US 2011/0111244).
Queval teaches amphiphilic block copolymer having a hydrophilic and hydrophobic block such as polybutyl acrylate/polyacrylic acid copolymers. Queval fails to explicitly teach a glass transition temperature of 10-250˚C of the block copolymer and an acid value of 1-35 mg KOH/g of the block copolymer/polymer composition. Additionally, Queval fails to teach the amount of block copolymer is 1-30 wt% of the dispersion.
Schmidt teaches an amphiphilic block copolymer derived from acrylic acid and styrene (Table 1). Schmidt fails to explicitly teach a glass transition temperature of 10-250˚C of the block copolymer and an acid value of 1-35 mg KOH/g of the block copolymer/polymer composition. Additionally, Schmidt fails to teach the amount of block copolymer is 1-30 wt% of the dispersion.
Schellekins teaches an aqueous coating composition comprising a block copolymer and a polymer (abstract) where the block copolymer is derived from acrylic acid and isobornyl acrylate and where the composition has an acid value of t less than 50 mgKOH/g (¶123). Schellekins teaches the Tg of polymer P is greater than -10˚C, preferably in the range of -5 to 50˚C (¶ 112). Schellekins fails to explicitly recite the Tg of the block copolymer is from 10 to 250˚C and that the amount of block copolymer in the dispersion is 1-30 wt%.
Because the limitations of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764